

113 S1908 IS: Constitutional Concealed Carry Reciprocity Act of 2014
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1908IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Cornyn (for himself, Mr. Thune, Mr. Vitter, Mr. Portman, Mr. Enzi, Mr. Roberts, Mr. Graham, Mr. Burr, Mr. Crapo, Mr. Cochran, Mr. Boozman, Mr. Inhofe, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo allow reciprocity for the carrying of certain concealed firearms.1.Short
		titleThis Act may be
		cited as the Constitutional Concealed Carry Reciprocity Act of 2014.2.Reciprocity for
		the carrying of certain concealed firearms(a)In
		generalChapter 44 of title
		18, United States Code, is amended by inserting after section 926C the
		following:926D.Reciprocity
		  for the carrying of certain concealed firearms(a)In
		  generalNotwithstanding any provision of the law of any State or
		  political subdivision thereof to the contrary—(1)an
		  individual who is not prohibited by Federal law from possessing, transporting,
		  shipping, or receiving a firearm, and who is carrying a government-issued
		  photographic identification document and a valid license or permit which is
		  issued pursuant to the law of a State and which permits the individual to carry
		  a concealed firearm, may possess or carry a concealed handgun (other than a
		  machinegun or destructive device) that has been shipped or transported in
		  interstate or foreign commerce in any State other than the State of residence
		  of the individual that—(A)has a statute that
		  allows residents of the State to obtain licenses or permits to carry concealed
		  firearms; or(B)does not prohibit
		  the carrying of concealed firearms by residents of the State for lawful
		  purposes; and(2)an
		  individual who is not prohibited by Federal law from possessing, transporting,
		  shipping, or receiving a firearm, and who is carrying a government-issued
		  photographic identification document and is entitled and not prohibited from
		  carrying a concealed firearm in the State in which the individual resides
		  otherwise than as described in paragraph (1), may possess or carry a concealed
		  handgun (other than a machinegun or destructive device) that has been shipped
		  or transported in interstate or foreign commerce in any State other than the
		  State of residence of the individual that—(A)has a statute
		  that allows residents of the State to obtain licenses or permits to carry
		  concealed firearms; or(B)does not prohibit
		  the carrying of concealed firearms by residents of the State for lawful
		  purposes.(b)Conditions and
		  limitationsThe possession or carrying of a concealed handgun in
		  a State under this section shall be subject to the same conditions and
		  limitations, except as to eligibility to possess or carry, imposed by or under
		  Federal or State law or the law of a political subdivision of a State, that
		  apply to the possession or carrying of a concealed handgun by residents of the
		  State or political subdivision who are licensed by the State or political
		  subdivision to do so, or not prohibited by the State from doing so.(c)Unrestricted
		  license or permitIn a State that allows the issuing authority
		  for licenses or permits to carry concealed firearms to impose restrictions on
		  the carrying of firearms by individual holders of such licenses or permits, an
		  individual carrying a concealed handgun under this section shall be permitted
		  to carry a concealed handgun according to the same terms authorized by an
		  unrestricted license of or permit issued to a resident of the State.(d)Rule of
		  constructionNothing in this section shall be construed to
		  preempt any provision of State law with respect to the issuance of licenses or
		  permits to carry concealed
		  firearms..(b)Clerical
		amendmentThe table of sections for chapter 44 of title 18,
		United States Code, is amended by inserting after the item relating to section
		926C the following:926D. Reciprocity for the carrying
		  of certain concealed
		  firearms..(c)SeverabilityNotwithstanding
		any other provision of this Act, if any provision of this Act, or any
		amendment made by this Act, or the application of such provision or
		amendment to any person or circumstance is held to be unconstitutional, this
		Act and amendments made by this Act and the application of such
		provision or amendment to other persons or circumstances shall not be affected
		thereby.(d)Effective
		dateThe amendments made by this Act shall take effect 90
		days after the date of enactment of this Act.